                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JPMORGAN CHASE BANK, NATIONAL                )
ASSOCIATION, and J.P. MORGAN SECURITIES LLC, )
                                             )                        Case No. 1:18-cv-03447
           Plaintiffs-in-Interpleader,       )
                                             )                        Honorable Andrea R. Wood
vs.                                          )
                                             )
BERNARD S. BLACK, et. al,                    )
                                             )
           Defendants-in-Interpleader.       )

       PLAINTIFFS’ MOTION FOR AN ORDER REGARDING INTERPLEADER
          ASSETS, FOR A PERMANENT INJUNCTION AND DISCHARGE

       Plaintiffs JPMORGAN CHASE BANK, NATIONAL ASSOCIATION and J.P.

MORGAN SECURITIES LLC, through their attorneys Ulmer & Berne LLP, pursuant to 28 U.S.C.

§ 1335 and § 2361, hereby move this Court for:

       1.      An order authorizing and directing the Plaintiffs to sell the non-cash assets in the

Interpleader Fund (as defined in the accompanying memorandum) and deposit the Interpleader

Fund with the Clerk of the Court;

       2.      A permanent injunction enjoining the Defendants from commencing or prosecuting

any action in a State or United States court against the Plaintiffs or affecting the interpleader fund

except in this interpleader action; and

       3.      An order discharging the Plaintiffs from liability relating to the Interpleader Fund.

In support of their motion, the Plaintiffs simultaneously file and submit their memorandum.
DATED:   August 26, 2019


                               Respectfully submitted,

                               ULMER & BERNE LLP


                               By: /s/ Kenneth F. Berg
                                      Kenneth F. Berg
                                      Ill. Bar No. 3124027
                                      Ulmer & Berne LLP
                                      500 W. Madison Street
                                      Suite 3600
                                      Chicago, IL 60661
                                      312-658-6506
                                      kberg@ulmer.com

                                      Attorneys for Plaintiffs




                           2
                                  CERTIFICATE OF SERVICE

          The undersigned attorney hereby certifies that on the 26th day of August, 2019, a true and

correct     copy    of   PLAINTIFFS’       MOTION          FOR      AN     ORDER      REGARDING

INTERPLEADER ASSETS, FOR A PERMANENT INJUNCTION AND DISCHARGE,

was electronically filed with the Clerk of the United States District Court for the Northern District

of Illinois, using the Court’s CM/ECF System, which will send notification of such filing to all

parties registered to use ECF or are represented by a registered E-filer. Parties may access this

filing through the Court’s CM/ECF System.



                                                      /s/ Kenneth F. Berg

                                                      Kenneth F. Berg
                                                      ULMER & BERNE LLP
                                                      500 W. Madison St., Ste. 3600
                                                      Chicago, IL 60661
                                                      Tel. 312-658-6506
                                                      kberg@ulmer.com

                                                      Attorneys for the Plaintiffs


CHI2009:1982338v1
21328.01005




                                                  3
